     Case 3:20-cv-00514-GPC-AHG Document 32 Filed 07/23/20 PageID.213 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    CITY OF VISTA,                                Case No.: 3:20-cv-00514-GPC-AHG
12                 Plaintiff/Counter-Defendant,     ORDER SETTING SETTLEMENT
      v.                                            DISPOSITION CONFERENCE
13
14    TELEKOM TRANSPORTATION, LLC,
      et al.,
15
                Defendants/Counter-Claimants.
16
17         On July 22, 2020, the parties reached a settlement agreement during the Early
18   Neutral Evaluation Conference before the Honorable Allison H. Goddard. ECF No. 31.
19   Accordingly, the Court SETS a telephonic Settlement Disposition Conference (“SDC”) for
20   September 8, 2020 at 10:00 AM before Judge Goddard.
21         Counsel shall call the chambers teleconference line at 1-877-873-8018 and use
22   8367902 as the access code to join the conference. If the parties file a joint motion to
23   dismiss prior to the date of the SDC, the SDC will be vacated without further court order.
24         IT IS SO ORDERED.
25
     Dated: July 23, 2020
26
27
28


                                                                            3:20-cv-00514-GPC-AHG
